UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 17, 2007 Modine Manufacturing Company Exact name of registrant as specified in its charter Wisconsin 1-1373 39-0482000 State or other jurisdiction of incorporation Commission File Number I.R.S. Employer Identification Number 1500 DeKoven Avenue, Racine, Wisconsin 53403 Address of principal executive offices Zip Code Registrant s telephone number, including area code: (262) 636-1200 Check the appropriate below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. []Written communications pursuant to Rule 425 under the Securities Act []Soliciting material pursuant to Rule 14a-12 under the Exchange Act []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act TABLE OF CONTENTS ITEM 8.01.Other Events. ITEM 9.01.Exhibits SIGNATURE Exhibit Index EX-99.1Press release dated October 17, 2007. INFORMATION TO BE INCLUDED IN THE REPORT Item 8.01.Other Events. On October 17, 2007, the Modine Board of Directors declared a quarterly dividend.A copy of the Company’s news release relating to that declaration is attached hereto as Exhibit 99.1. Item 9.01.Exhibits. Exhibit Number Description Exhibit 99.1 Press Release dated October 17, 2007 relating to Modine’s quarterly dividend declaration. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Modine Manufacturing Company By: /s/D.B. Rayburn Name: D.B. Rayburn Title: President and Chief Executive Officer Date: October 18, 2007 EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 Press Release dated October 17, 2007 relating to Modine’s quarterly dividend declaration.
